DETAILED ACTION

Election/Restrictions
Due to the establishment of allowable subject matter within independent claims 1, 12, 22, and 26, the restriction requirement dated March 9, 2022 is hereby withdrawn.

Allowable Subject Matter
Claims 1, 3, 5-10, 12-22, and 24-27 are allowed.  The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to incorporate allowable subject matter as detailed in the previous office action; Independent claim 12 was noted as allowable in the previous office action; Independent claim 22 has been amended to incorporate the allowable subject matter as related to previously-allowed claim 12; Newly added independent claim 26 incorporates allowable subject matter as detailed in the previous office action. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812